


FIRST AMENDMENT TO THE
2011 EQUITY INCENTIVE PLAN
OF
BUCCANEER HOLDINGS, INC.


This FIRST AMENDMENT TO THE 2011 EQUITY INCENTIVE PLAN OF BUCCANEER HOLDINGS,
INC. (this “Amendment”), dated as of August 16, 2013, is made and adopted by
Buccaneer Holdings, Inc., a Delaware corporation (the “Company”), subject to the
approval of the stockholders of the Company. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).
RECITALS
WHEREAS, the Company maintains the 2011 Equity Incentive Plan of Buccaneer
Holdings, Inc., adopted as of April 6, 2011 (the “Plan”);
WHEREAS, the Company desires to amend the Plan as set forth herein; and
WHEREAS, pursuant to Section 8.3 of the Plan, the Plan may be amended at any
time and from time to time by the Administrator;
NOW, THEREFORE, BE IT RESOLVED, that, subject to the approval of the
stockholders of the Company, the Plan shall be amended as follows:
1.    Exhibit A of the Plan is hereby amended and restated in its entirety as
follows:
“12,291,667”
2.    This Amendment shall be effective as of the first date set forth above,
subject to its approval by the stockholders of the Company.
3.    Subject to approval by the stockholders of the Company, this Amendment
shall be incorporated in and form a part of the Plan.
4.    Except as set forth herein, the Plan shall remain in full force and effect
following the date of this Amendment.








